Citation Nr: 1642913	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  15-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for left ear hearing loss prior to July 12, 2012 and entitlement to an initial compensable evaluation for bilateral hearing loss from July 12, 2012.


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the January 2012 rating decision the RO denied service connection for right ear hearing loss and granted service connection for left ear hearing loss and assigned a noncompensable rating effective May 10, 2011, the day the Veteran's claim of service connection for hearing loss was received.  

The Veteran requested a Travel Board hearing on his VA Form 9 Appeal received in August 2015; however, in December 2015, he withdrew his request for a Board hearing.  

In a decision in August 2016, the Board granted service connection for right ear hearing loss and remanded the issue for an initial rating for left ear hearing loss to be readjudicated simultaneously with the initial disability rating for right ear hearing loss.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in August 2016, the Appeals Management Center (AMC) implemented Board's August 2016 rating decision granting service connection for right ear hearing loss and assigned an effective date of July 12, 2012.  The AMC also assigned a noncompensable evaluation for bilateral hearing loss effective July 12, 2012.  Thus the issue is characterized as reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).




FINDINGS OF FACT

1. Prior to July 12, 2012, the Veteran's service-connected left ear hearing loss was manifested by Level I hearing loss and his non-service-connected right ear was manifested by Level I hearing loss.  

2. From July 12, 2012, the Veteran's bilateral hearing loss disability at worst has been Level I hearing loss in the right ear and Level II hearing loss in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the left ear hearing loss were not met prior to July 12, 2012 and the criteria for an initial compensable evaluation for bilateral hearing loss were not met from July 12, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2015); 38 C.F.R. § 4.85 including Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The RO provided pre-adjudication VCAA notice by letter, dated in June 2011.  Where, as here, service connection has been granted and initial ratings have been assigned, the claim of service connection have been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  The file also includes a VA audiology consult in July 2012 with audiometric findings and Maryland CNC test scores.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

During the current appeal period, the Veteran was afforded VA audiological examinations in August 2011 and June 2015.  The VA examiners complied with the criteria in 38 C.F.R. § 4.85.  In evaluating the Veteran's left ear hearing loss prior to July12, 2012 and bilateral hearing loss thereafter the examiners addressed the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455(2007).  Thus the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2011 VA examiner reviewed the claims folder, while the July 2015 VA examiner did not review the file.  However, such omission is harmless as the focus of the examination was on the current level of severity of the Veteran's bilateral hearing loss.  Furthermore, the Veteran does not allege nor does the evidence suggests a material change in the disability since this examination; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Prior to July 12, 2012, the Veteran was service connected for only left ear hearing loss.  Under 38 C.F.R. § 4.85(f), if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of § 3.383.  Therefore, for the purposes of applying 38 C.F.R. § 4.85(f)  to Table VII, the Board designates the non-service-connected right ear prior to July 12, 2012 to have only, at most, Level I hearing loss. 

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, as discussed earlier, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

Analysis

Service connection for left ear hearing loss has been in effect since May 10, 2011 and service connection for bilateral hearing loss has been in effect since July 12, 2012.  The probative evidence of record during the appeal period consists of the VA audiological examinations in August 2011 and July 2015 and the VA audiology consult in July 2012.

On VA audiological examination in August 2011, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 25, 20, 30 and 35, for an average of 28, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 30, 25, 30 and 75, for an average of 40.  The speech recognition score, using the Maryland CNC Test, was 96 percent in both ears.  The examiner opined that the Veteran's hearing loss impacted ordinary conditions of his daily life including his ability to work as the Veteran stated that he had difficulty understanding speech in his daily life.  He described his hearing problems as "missing a lot of what is said." 

When the puretone threshold averages and the speech recognition scores for the left ear from the VA examination in August 2011 are applied to Table VI, the numeric designation of left ear hearing impairment is level I.  Subject to 38 C.F.R. § 4.85(f) the Veteran's non-service-connected right ear prior July 12, 2012 is assigned Level I hearing.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

The VA audiology consult in July 2012 shows puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 25, 20, 30, and 40, for an average of 29, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 25, 25, 40, and 75, for an average of 41.  The speech recognition score, using the Maryland CNC Test, was 96 percent in the right ear and 100 percent in the left ear.   

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the July 2012 VA audiology consult are applied to Table VI, the numeric designation of hearing impairment is level I.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is level I.  When these numeric designations for the right and left ears from the July 2012 VA audiology consult are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

On VA audiological examination in July 2015, puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 25, 25, 30, and 45, for an average of 31, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 30, 30, 40, and 70, for an average of 43.  The speech recognition score, using the Maryland CNC Test, was 98 percent in the right ear and 96 percent in the left ear.  The examiner opined that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work as the Veteran reported that it was hard for him to understand people.  

Evaluating these VA audiological test results cited above, the Board finds that when the pure tone threshold averages and the speech recognition scores for the right ear from the July 2015 VA audiological examination are applied to Table VI, the numeric designation of hearing impairment is level I.  When the pure tone threshold averages and speech recognition scores for the left ear are applied to Table VI, the numeric designation of impairment is level II.  When these numeric designations for the right and left ears from the July 2015 VA audiological examination are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

On the July 2012 VA audiology consult and on the August 2011 and July 2015 VA audiological examinations there is no showing that the Veteran had an exceptional pattern of hearing loss under the provisions of 38 C.F.R. § 4.86.  This is so because not all puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.  The examiners also discussed the functional effects caused by the Veteran's hearing disability, including his difficulties hearing people speak.  See Martinak v. Nicholson, supra.  

Consideration is given to the Veteran's statements regarding the effects of his hearing loss and his report that his hearing loss is worse than that which is represented by VA.  However, as noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  See Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. 
§ 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  In this case, such mechanical application warrants the assignment of an initial noncompensable rating.

Accordingly, the evidence preponderates against the claim for an initial compensable rating for left ear hearing loss prior to July 12, 2012 and an initial compensable rating for bilateral hearing loss from July12, 2012.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

TDIU

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that he has been unemployed due to his service-connected left ear hearing loss prior to July 12, 2012 and his service-connected bilateral hearing loss thereafter.  The issue of TDIU is not before the Board.  

Extraschedular Consideration

VA examiners on VA audiology examinations in August 2011 and July 2015 indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life including the ability to work.  The Board has considered whether the Veteran's hearing loss should be referred for extraschedular consideration.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment. See 64 Fed. Reg. 25209 (May 11, 1999).  The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.

The Veteran has not alleged nor does the evidence suggest that his hearing loss results in a level of impairment not contemplated by the rating schedule.  The evidence shows that the Veteran has difficulty hearing people speak.  There is no indication that his hearing loss has a negative effect beyond what is contemplated in the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that it is therefore not necessary to proceed to the second step - a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.

Finally, under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for left ear hearing loss prior to July 12, 2012 and an initial compensable rating for bilateral hearing loss from July12, 2012 is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


